Citation Nr: 0839591	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and a 
depressive disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and a 
depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1978.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran's case comes from the VA 
Regional Office in Detroit, Michigan (RO).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and a 
depressive disorder, is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1979 rating decision denied the 
veteran's claims of entitlement to service connection for a 
bilateral foot disorder and an acquired psychiatric disorder.

2.  In July 2005, a claim to reopen the issues of entitlement 
to service connection for a bilateral foot disorder and an 
acquired psychiatric disorder was received.

3.  Evidence associated with the claims file since the 
unappealed November 1979 rating decision does not does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.

4.  Evidence associated with the claims file since the 
unappealed November 1979 rating decision was not of record at 
the time of the November 1979 rating decision and relates to 
an unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The evidence received since the November 1979 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a bilateral foot 
disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The evidence received since the November 1979 rating 
decision is new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's bilateral foot disorder claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in September 2005 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised of the 
evidence that VA had requested, and notified of the evidence 
that had been received.

The Board also notes that although the veteran was not 
examined for the purpose of addressing his claim to reopen 
the issues of entitlement to service connection for a 
bilateral foot disorder, VA is not required to provide such 
an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty to 
assist has been fulfilled.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Furthermore, the VCAA does not preclude the Board from 
adjudicating the issue involving the veteran's claim to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and a 
depressive disorder, as the Board is taking action favorable 
to the veteran by reopening the claim.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Bilateral Foot Disorder

An unappealed rating decision in November 1979 denied the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder on the basis that it pre-existed 
military service and was not aggravated by military service.  
The relevant evidence of record at the time of the November 
1979 rating decision consisted of the veteran's service 
medical records and an August 1979 VA medical examination 
report.
 
The veteran did not file a notice of disagreement after the 
November 1979 rating decision.  Therefore, the November 1979 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In July 2005, a claim to reopen the issue of entitlement to 
service connection for a bilateral foot disorder was 
received.  Evidence of record received since the November 
1979 rating decision includes the veteran's service medical 
records, VA medical records dated from June 1978 to April 
2005, private medical records dated from August 1996 to July 
2002, statements from the veteran dated in May 2004 and 
September 2005, and a transcript of an October 2007 hearing 
before the Board.  With the exception of the veteran's 
service medical records, all of the evidence received since 
the November 1979 rating decision is "new" in that it was 
not of record at the time of the November 1979 decision.  In 
this regard, while the veteran testified at his Board hearing 
that he developed foot problems while running and was given 
light duty and arch support, this evidence is cumulative of 
evidence previously considered by the RO.  That is, the RO 
considered the veteran's in-service complaints of foot pain 
at the time that the November 1979 rating decision was 
promulgated.  

While some new evidence has been received, none of the new 
evidence is material. The newly submitted evidence does not 
provide medical evidence that the veteran's pre-existing 
bilateral foot disorder was aggravated by military service.  
The only new medical evidence of record which even addresses 
the veteran's foot disorder are VA medical reports dated in 
April 2004 and January 2005.  Neither of these reports 
discusses the etiology of the veteran's foot disorder in any 
manner.  As such, neither of these reports are material, as 
they do not raise a reasonable possibility of substantiating 
the claim.  

Accordingly, the additional evidence submitted since the 
November 1979 rating decision does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Acquired Psychiatric Disorder

An unappealed rating decision in November 1979 denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder on the basis that the veteran 
did not have a diagnosis of a disability for which VA 
compensation was available.  The relevant evidence of record 
at the time of the November 1979 rating decision consisted of 
the veteran's service medical records and an August 1979 VA 
medical examination report.
 
The veteran did not file a notice of disagreement after the 
November 1979 rating decision.  Therefore, the November 1979 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Although the RO has adjudicated this claim directly, the 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In July 2005, a claim to reopen the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and a depressive disorder, was 
received.  Evidence of record received since the November 
1979 rating decision includes the veteran's service medical 
records, VA medical records dated from June 1978 to April 
2005, private medical records dated from August 1996 to July 
2002, statements from the veteran dated in May 2004 and 
September 2005, and a transcript of an October 2007 hearing 
before the Board.  With the exception of the veteran's 
service medical records, all of the evidence received since 
the November 1979 rating decision is "new" in that it was 
not of record at the time of the November 1979 decision.  
Furthermore, numerous VA and private medical records are 
material, as they provide medical evidence that the veteran 
has a current diagnosis of an acquired psychiatric disorder.

Therefore, the VA and private medical records raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  Accordingly, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral foot disorder is denied.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to this extent the appeal is allowed.


REMAND

The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of acquired psychiatric 
disorders, including depressive and schizoaffective 
disorders.  The veteran's post-service medical records 
include similarly numerous complaints, symptoms, and 
diagnoses of acquired psychiatric disorders, including 
depressive and schizoaffective disorders.  As such, a medical 
examination is in order to determine the etiology of the 
veteran's currently diagnosed acquired psychiatric disorders.  
38 C.F.R. §§ 3.159, 3.326 (2007); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any acquired psychiatric disorder 
found.  The claims file must be 
provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any acquired psychiatric 
disorder found is related to the 
veteran's period of military service.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


